1

2
                                 UNITED STATES DISTRICT COURT
3
                                        DISTRICT OF NEVADA
4
                                                    ***
5

6     JEFFREY RANDALL,                                    Case No. 3:18-cv-00479-MMD-WGC

7                                      Plaintiff,                         ORDER
             v.
8
      HANSON CRAWFORD CRUM FAMILY
9     LAW GROUP, LLP, a California limited
      liability Partnership,
10
                                    Defendant.
11

12          Chiefly pending before the Court is Defendant Hanson Crawford Crum Family Law

13   Group, LLP’s (“Hanson”) motion to dismiss this case for lack of personal jurisdiction,

14   improper venue or, in the alternative, to transfer venue to the United States District Court

15   for the Northern District of California, San Francisco Division. (ECF No. 15 at 1.) The Court

16   has considered Plaintiff Jeffrey Randall’s opposition (ECF No. 22) and Defendant’s reply

17   (ECF No. 24). In its discretion, the Court will transfer this case to the Northern District of

18   California.

19          28 U.S.C. § 1404(a) provides that “[f]or the convenience of parties and witnesses,

20   in the interest of justice a district court may transfer any civil action to any other district or

21   division where it might have been brought.” Amazon.com v. Cendant Corp., 404 F. Supp.

22   2d 1256, 1259 (W.D. Wash. 2005). “The purpose of this section is to prevent the waste of

23   time, energy, and money and to protect litigants, witnesses and the public against

24   unnecessary inconvenience and expense.” Id. (citations and quotation marks omitted);

25   see also Jones v. GNC Franchising, Inc., 211 F.3d 495, 498–99 (9th Cir. 2000) (providing

26   factors to be considered in determining whether transfer is appropriate).

27          Here, the Court finds that the interests of justice and judicial economy and the

28   weight of related collateral and attendant considerations favor transfer to the Northern
1    District of California where another matter involving the same pertinent transactions—on

2    which Plaintiff’s claims here are based—is currently pending in Case No. 3:18-cv-03371-

3    VC (“ND Cal. Case”). (ECF No. 25-1; ECF No. 25-3.) 1 Notably, the ND Cal. Case has

4    already established a case schedule. (Id.)

5            It is therefore ordered that Defendant’s alternative motion to transfer this case to

6    United States District Court for the Northern District of California, San Francisco Division

7    to be consolidated with the ongoing litigation in the ND Cal. Case (ECF No. 15) is granted.

8    The Court therefore declines to rule on Defendant’s other arguments in support of

9    dismissal. The Court also declines to rule on Defendant’s request for sanctions against

10   Plaintiff (id. at 13).

11           It is further ordered that Plaintiff’s motion for leave to file a surreply (ECF No. 26) is

12   denied as moot.

13           The Clerk of Court is directed to transfer this case to the Northern District of

14   California, San Francisco Division and close this case.

15           DATED THIS 3rd day of April 2019.

16

17                                                        MIRANDA M. DU
                                                          UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25
             1The Court takes judicial notice of records in the pending Northern District of
26
     California case. See, e.g., Disabled Rights Action Comm. v. Las Vegas Events, Inc., 375
27   F.3d 861, 866 n.1 (9th Cir. 2004) (explaining that a court may take judicial notice of a
     government agency’s records and other undisputed matters of public record under Fed.
28   R. Evid. 201).

                                                     2
